DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to processor-based device, comprising: a chassis having a chassis ground node, the chassis ground node arranged to electrically couple the chassis to an earth ground and a processor-based apparatus housed at least in part within the chassis, the processor-based apparatus comprising a second circuitry to detect a stray voltage potential between the neutral power signal of the standardized powerline interface and the chassis ground node, wherein the processor-based device is further arranged to communicate at least one indication of the detected stray voltage potential classified in H05B47/26.
II. Claims 11-17, drawn to an apparatus for attachment to a luminaire having one or more lighting emitting elements and a receptacle, the apparatus  classified in H05B47/20.
III. Claims 18-20, drawn to a small cell networking device: comprising a networking module arranged as a gateway to a cellular-based network, the cellular-based network controlled by a mobile network operator (MNO), a light sensor,  a processor-based light control circuit and a connector compliant with a roadway area lighting standard promoted by a standards body, the connector including a set of connector elements that interfere with corresponding receptacle elements of a receptacle of a streetlight fixture, and circuitry to detect a stray voltage between a housing of the small-cell networking device and a neutral power line signal passed through the connector classified in G01R31/52.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of the subcombination including a small cell networking device: comprising a networking module arranged as a gateway to a cellular-based network, the cellular-based network controlled by a mobile network operator (MNO), a light sensor,  a processor-based light control circuit and a 
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of the subcombination including a small cell networking device: comprising a networking module arranged as a gateway to a cellular-based network, the cellular-based network controlled by a mobile network operator (MNO), a light sensor,  a processor-based light control circuit and a connector compliant with a roadway area lighting standard promoted by a . The subcombination has separate utility such as the small cell networking device can be used in combination with other known apparatuses for mounting a street light fixture in the art. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons 
(i)    the inventions have acquired a separate status in the art in view of their different classification;
(ii)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(iv)    the prior art applicable to one invention would not likely be applicable to another invention; and
(v)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
17.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

19. 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose 
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        3/31/21
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836